           Case 4:20-cv-00005-ELR Document 47 Filed 08/25/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

 PUBLIC EMPLOYEES’ RETIREMENT
 SYSTEM OF MISSISSIPPI, individually
 and on behalf of all others similarly
 situated,

                      Plaintiff,                    Civ. A. No. 4:20-00005-ELR

       v.

 MOHAWK INDUSTRIES, INC. and
 JEFFREY S. LORBERBAUM,

                      Defendants.

                      MODIFIED SCHEDULING ORDER

      Upon consideration of the Consent Motion to Modify the Scheduling Order

(the "Motion") [Doc. 44], it is hereby ORDERED that:

      1.       Defendants shall move, answer, or otherwise respond to the Amended

Complaint on or before October 27, 2020;

      2.       If Defendants move to dismiss the Amended Complaint, Lead Plaintiff

shall have sixty (60) days from the filing of any motion(s) to dismiss to file

opposition(s) to the motion(s) to dismiss;

      3.       Defendants shall have thirty (30) days from the filing of Lead Plaintiff’s

opposition to file reply briefs in further support of their motion(s) to dismiss.
 Case 4:20-cv-00005-ELR Document 47 Filed 08/25/20 Page 2 of 2




SO ORDERED, this 24th day of August, 2020.




                     ELEANOR L. ROSS
                     UNITED STATES DISTRICT COURT JUDGE
                     NORTHERN DISTRICT OF GEORGIA




                             2
